Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “adjusting each corresponding counter bracket to vertically operate the range housing and the top member” in lines 13-14. It is unclear as how adjusting the counter bracket would vertically operate the range housing and the top member. There is no structural detail in the instant claim to show how adjusting the counter bracket would cause some type of vertical operating function involving the range housing and the top member. Examiner suggest amending this limitation to clearly point out the desired act caused by adjusting step. 
Claim 1 recites the limitation “resting a bottom surface of the top member upon a top surface of the countertop surrounding the opening in a surface-to-surface engagement, and wherein the top member is minimally supported by the top surface of the countertop”. It is unclear as to how resting a bottom surface of the top member on a 
Claim 3 recites the limitation “wherein each range bracket of the plurality of range brackets includes a top flange that is adapted to rest upon a corresponding base flange”. It is unclear if the corresponding base flange refers to a feature of the range bracket, the base flange of the counter bracket or some other structure. 
Claims 2 and 4-9 depend upon a rejected claim.
Claim 14 recites the limitation “adjusting each corresponding counter bracket to vertically operate the range housing and a ceramic top member”. It is unclear as how adjusting the counter bracket would vertically operate the range housing and the ceramic top member. There is no structural detail in the instant claim to show how adjusting the counter bracket would cause some type of vertical operating function involving the range housing and the ceramic top member. Examiner suggest amending this limitation to clearly point out the desired act caused by adjusting step.
Claims 15-20 depend upon claim 14.
Claims 15-20 depend upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinny (US 5,201,306) in view of Helm (US 5,791,336, cited on IDS dated 14 August 2018).
Regarding claim 14, Kinny discloses a method for installing a flush-mount countertop range into a countertop using an inside-mount countertop-range support (Figs. 1-5), the method comprising steps of: disposing a plurality of counter brackets (20, 21, Figs. 1 and 2) onto an inner edge of an opening (18, Fig. 2) defined within the countertop (11); resting the range housing (bottom portion of range (10) housing shown 
Helm discloses a method of mounting a ceramic cooktop (Col. 2, lines 23-25) wherein the ceramic cooktop (14, Fig. 1) have end portions (top members) that extends from the range housing (16, Fig. 1) allowing for a drop in counter engagement wherein the tops members make contact with edge portions of a countertop (18, Fig. 1). Since ceramic was known to be extremely durable, heat-resistant, corrosion-resistant and conventionally used for cooktops, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cooktop of Kinny to made of ceramic as taught by Helm for the purpose of having a cooktop that is durable and resistant to heat thereby extending the lifecycle of the cooktop. 

    PNG
    media_image1.png
    626
    701
    media_image1.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kinny (US 5,201,306) in view of Helm (US 5,791,336, cited on IDS dated 14 August 2018) and further in view of Fritzsche (US 3561020 A, cited in IDS dated 14 August 2018).
Regarding claim 15, Kinny modified discloses the method of claim 14 except wherein the range housing includes at least one range bracket that is adapted to rest on the plurality of counter brackets. 
Fritzsche discloses a method of installing a drop in range (10, Figs. 1 and 2) for use in a countertop (11, Figs. 1 and 2) comprising range brackets (24, Fig 2) protruding . 
Allowable Subject Matter
Claim10-13 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-9 depend upon claim 1.
Claims 16 -20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, Fritzsche (US 3561020 A) being the closest prior art, discloses a method for installing a flush-mount countertop range (10, Figs. 1 and 2) into a countertop (11, Figs. 1 and 2) using an inside-mount countertop-range support (plurality of brackets shown in Fig. 2), the method comprising steps of: disposing a plurality of counter brackets (16, Fig. 2) onto an inner edge of an opening defined within the countertop (a bracket (16) is shown attached to an inner edge of counter 11 in the opening , Fig. 2); attaching a plurality of range brackets (24 via welding to a bottom wall 13 of the range 10, Fig. 2, Col. 4, lines 34-37) to a range housing (bottom wall 13) having a top member (15a), the plurality of range brackets corresponding to the plurality resting the plurality of range brackets on top of corresponding counter brackets of the plurality of counter brackets; adjusting each corresponding counter bracket to vertically operate the range housing and the top member as required of independent claim 1. Since the range bracket of Fritzsche is welded to the bottom surface of the range and the top surface of the range bracket is used to support a flange 20 of the counter bracket to provide to vertically move the top member (15a) up or down for a secure fit, it is not obvious to modify the method to meet the required steps not taught. Regarding claim 10, Fritzsche (US 3561020 A) and Kinny (US 5,201,306) being the closest art fails to teach or suggest the method steps of “disposing the range and the at least one range bracket into the opening defined within the countertop such that the top flange of the at least one range bracket rests upon a top portion of each threaded pin of the plurality of counter brackets, wherein rotation of each threaded pin vertically operates the top flange and the range relative to the base flange and the countertop; and adjusting each threaded pin to vertically operate the range such that the bottom surface of the top member of the range engages and is flush Regarding claim 16, Fritzsche (US 3561020 A) and Kinny (US 5,201,306) being the closest art fails to teach or suggest “wherein each counter bracket of the plurality of counter brackets includes a base flange that extends into the opening, and wherein the at least one range bracket is adapted to rest upon the base flange when the range housing is installed within the opening”. There is no obvious reason to modify the methods of Fritzsche and Kinny use the cited bracket configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761